The Court :
Plaintiff commenced this suit to foreclose a mortgage on a lot in the city of Sacramento. Judgment of foreclosure was entered in the case, but for a smaller amount than was claimed to be due. Plaintiff thereupon appealed to the Supreme Court, *363and the judgment of the Court below was reversed, the appellate Court holding that the judgment was for a less amount than plaintiff was entitled to. The remittitur sent the case back, with instructions “to modify the decree in accordance with the views therein expressed.” The first judgment was entered on the seventeenth day of March, 1881, and the judgment was entered upon the remittitur on the sixteenth day of January, 1882. When the remittitur was filed, and before the judgment was entered up thereon, the plaintiff demanded interest on the mortgage according to its terms, down to the time of the entry of the decree of January 16, 1882; and this we think he was entitled to.
Plaintiff also claimed a counsel fee for prosecuting the appeal to the Supreme Court, and proved that two hundred and fifty dollars was a reasonable fee for such services. This amount should have been allowed.
The judgment is reversed, and cause remanded, with instructions to allow the interest and counsel fee claimed.